Citation Nr: 1109604	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a right-sided facial disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right parotidectomy in June 2002 at the Mountain Home, Tennessee VA Medical Center (VAMC).

In April 2009 and June 2010, the Board remanded this matter for further development.  The necessary development has been completed, and the case is ready for appellate review. 


FINDINGS OF FACT

1. The Veteran's right side facial disability was a reasonably foreseeable complication from a June 2002 right sided parotidectomy and did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

2.  On June 3, 2002, the Veteran was specifically informed of the risk of permanent facial paralysis as a surgical complication.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 U.S.C.A § 1151 for a right-sided facial disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in April 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was not notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim, until the March 2006 statement of the case.  Such a post decisional document cannot provide technically compliant VCAA notice; but the information contained in the statement of the case should have served to put the Veteran on notice as to what was needed.  He had several years after the notice to provide additional argument and evidence and to request a hearing.  Hence he was not prejudiced by the improper notice.  In addition, the appeal was readjudicated in a supplemental statements of the case issued in February 2010 and November 2010.  This course of corrective action fulfills VA's notice arguably served to cure the timing deficiency.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided two VA examinations in July 2009 and September 2010.  Both examination reports include clinical examinations by appropriately qualified healthcare providers that are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the July 2009 examiner provided an equivocal medical opinion without an accompanying rationale.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board determined that this medical opinion was inadequate.  Id.; Barr, supra. An updated VA medical opinion is found in the September 2010 VA examination report.  It includes a negative opinion accompanied by a thorough discussion of the record.  This medical opinion is adequate for adjudication purposes and also reflects substantial compliance with the June 2010 Board remand.  See id.; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 in March 2005.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment notes, dated April 2002, show that the Veteran complained of painless swelling of the right parotoid gland and was found to have a parotoid mass.  The Veteran later decided to have this mass surgically removed. 

On June 3, 2002, the Veteran visited a VA surgeon for pre-operative counseling.  The surgeon explained the risks, benefits, and alternative treatments for removing the right sided parotoid mass.  He specifically noted the risk of permanently facial paralysis.  About a week later, on June 11, 2002, the Veteran underwent a right superficial parotidectomy.  Prior to the surgery, the Veteran signed a consent form stating that "the risks involved, and the possibility of complications" had been fully explained.  No complications were noted during the surgery and the Veteran was discharged from surgery in stable condition.  Similarly, postoperative nursing notes do not reflect any significant complications.  

The Veteran first sought medical attention for right sided facial disorder in September 2002.  He complained of right sided facial weakness around the mouth and nose following the parotidectomy.  It caused him to bite his lip while eating and rendered him incapable of whistling.  However, no pain was reported from the scar.  The examiner noted scar adhesions with tightness at the scar.  

The Veteran again sought medical attention in March and June 2003 for complaints of right sided facial weakness.  He complained of occasional slurring.  VA treatment notes from June 2003 show that the Veteran received electrical stimulation treatment for the affected muscles.  

In a letter, dated in January 2006, Dr. T.B. wrote that he had examined the Veteran and determined he had postoperative sequelae from the parotoid gland surgery in June 2002.  Dr. T.B. found that persistent facial nerve weakness resulting in cosmetic deformity was present; in addition to pain and numbness near the incision site.  He characterized it as "an unfortunate outcome" from the surgery.      

The Veteran initially underwent a VA examination in July 2009.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported having numbness around his right earlobe and face area, in addition to paralysis of right facial muscles.  Although he affirmed having occasional speech difficulties, it was not present during examination.  

The Veteran did complain of drooling problems due to right sided muscle disorders.  Clinical examination showed right facial paralysis and numbness of the face.  The examiner determined the right sided paralysis was complete, except for his forehead.  He also judged that the surgical scars were superficial and did not present any functional impairment.  

The examiner diagnosed status post parotidectomy right parotoid gland with right facial paralysis and peripheral neuropathy as shown on examination.  He opined that the right facial paralysis and peripheral neuropathy was caused by the surgery.  The examiner stated that the consent procedure involved consent to almost any possible outcome, and determined that it would be "pure speculation" to opine on the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in providing the parotidectomy.

Given that the July 2009 VA examiner did not provide an explanation for his equivocal opinion, the Board remanded the appeal for a clarifying medical opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran was reexamined by VA in September 2010.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran experienced residual soreness, pain, and numbness from the middle ear to the corner of his mouth.  He asserted that he was not informed of the possible complications from the parotidectomy.  The Veteran reported that two outside physicians told him not to have the surgery at VA because they were unqualified.  He did not currently receive medical care for the residual symptoms.  He related that an ear, nose, and throat physician had characterized his surgery as a "butcher job."  

The Veteran also noted having residual numbness to the bottom half of his lip causing an embarrassing smile and drooling.  In addition, he occasionally has slurred speech.  Clinical examination showed a flesh colored, smooth surface, nontender superficial scar on the right side of the neck.  The Veteran was able to move each lip and reshape his mouth both to the right and left; demonstrating motor control of cheeks and mouth.  Palpating mastication muscles of face/jaw were normal.  Jaw clinch was very tight.  Tongue was aligned and able to move properly.  Swallowing was normal with symmetrical neck motions.  No speech impairments were observed.  Oral cavity examination was normal.  

The examiner diagnosed history of right parotidectomy with subjective complaints of right cheek and lip numbness.  Based upon review of the claims file, he opined that the Veteran's present disability should be characterized as a potential outcome preoperatively described to the Veteran.  He cited the preoperative counseling note to support his conclusion.  Based upon review of the claims file, the examiner further stated that the present right facial muscle complaints did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in providing the parotidectomy; rather, it was reasonably foreseeable result of the surgery.    

The Veteran is competent to report on anything capable of lay observation, which would include his symptoms and some opinions related to him by medical providers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, there is no indication that he possesses the specialized medical expertise that would be needed to identify an instance of negligence based upon scientific evidence; or characterize his present symptoms as an event not reasonably foreseeable from the surgery.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

As the Veteran is not competent to provide medical opinions, his characterization of negligence or assertion that his residual disorders were not reasonably foreseeable has little, if any, probative value.  Jandreau, supra.; Id.

Notably, the Veteran informed the September 2010 examiner that two unknown physicians indicated the Mountain Home VA Medical Center was not qualified to provide the surgery and an additional physician described the surgery as a "butcher job."  This raises the issue of negligence.  He is competent to relate these characterizations by the unidentified medical providers.  See id.  However, these reports do not seem credible given that the physicians have not been identified and the statement from a private physician submitted by the Veteran does not include this characterization of the surgery.  The Veteran was informed by the April 2005 notice letter that he should identify all pertinent medical evidence to substantiate his claim.  The available medical evidence does not include these statements described by the Veteran, and he has not identified the physicians who purportedly made these statements.  As such, the Veteran's assertion that physicians informed him negligence was involved in his surgery has no probative value.  See id.

The Veteran also reported that he was not told that facial weakness was a possible outcome of the surgery, but the record, as pointed out by the VA examiner, documents that the Veteran was informed of this risk.  His assertion that he was not told of the risk it also not credible.

The record includes three medical opinions.  The January 2006 opinion by the private physician links the current facial nerve weakness to the surgery, but does not provide an opinion as to whether there was fault on VA's part, or whether the residual was an event not reasonably foreseeable.  It is therefore, of limited probative value.

The July 2009 VA medical opinion is equivocal and it does not contain an explanation as to why an unequivocal opinion could not have been furnished.  The July 2009 VA medical opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009)


In contrast, the September 2010 VA medical opinion has significant probative value.  The examiner who provided the September 2010 opinion carefully reviewed the claims file, interviewed the Veteran, and performed a contemporaneous clinical examination.  He provided a thorough discussion and explained the reasons for his opinion.  It is consistent with the evidence of record.  The September 2010 VA opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board finds this opinion persuasive in showing that Veteran's present symptoms were a reasonably foreseeable complication that was disclosed to the Veteran prior to surgery.  

In sum, weight of the probative evidence is against the Veteran's claim and reasonable doubt does not arise.  Compensation under the provisions of 38 U.S.C.A. § 1151 for a right-sided facial disability is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right-sided facial disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


